DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1, 3-16, with Claims 9-11 being withdrawn from consideration (wherein Claim 9 is also amended). The examined Claims are 1, 3-16, with Claims 1, 3, 7 being amended herein, and Claims 12-16 being newly added.

Response to Arguments

	Per Applicant’s amendments to the Claims, the previous rejections of record under 35 U.S.C. 112, second paragraph, are hereby withdrawn.

	Furthermore, Applicant has mainly amended independent Claim 1 to require that the method newly requires (1) distinct first and second powder film formation steps for forming the instantly claimed layers, (2) a step of pressing a surface of the first powder film by the instantly claimed pressing 
	
Applicant also presents arguments, in favor of amended Claim 1, versus the prior art of record. In particular, Applicant first argues that the instant Specification discloses/illustrates that the production method involves performing powder forming steps and pressing steps in sequence (i.e. form first powder film, then performing pressing step, form second powder film, then performing pressing step, etc.) (Page 7 of Remarks). Applicant argues that Takano, in contrast, discloses that an entire laminate body is first formed (wherein the laminate body comprises a positive electrode layer, a solid electrolyte layer, and a negative electrode layer), and then a single step of pressing said laminate body is performed by a pressing body (Page 7 of Remarks). Accordingly, Applicant argues that because Takano does not teach that a surface of the positive electrode layer (3) or the surface of the solid electrolyte layer (5) is pressed by the pressing body (33), Takano does not explicitly teach the instantly amended limitations of Claim 1 (Page 7 of Remarks). Finally, Applicant argues that by virtue of their dependency on Claim 1, and 
	
	While Applicant’s amendments/arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below, as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn.

	However, and as described in detail below, the Examiner notes the following in regards to Applicant’s aforementioned arguments:

	Regardless of whether or not the instant Specification discloses performing the forming/pressing steps in sequence as described by Applicant, independent Claim 1 does not state that said steps must be explicitly performed in a particular sequence or in a particular order. Furthermore, independent Claim 1 does not require that “pressing a surface” of a given powder film by the pressing body explicitly means that said surface is directly pressed by the pressing body.
	 As correctly noted by Applicant, Takano teaches that the electrode and electrolyte powder films are first formed into a laminate body, and then said laminate body, as a whole, is subjected to pressing by the pressing body of a pressing apparatus, wherein the pressing body consists of an elastic member. However, given the (1) aforementioned absence of a particular method step sequence/order and (2) the aforementioned absence of “direct” contact being made between the pressing body and a given powder film, Takano’s disclosure sufficiently meets the limitations of independent Claim 1 insofar as Takano’s single pressing step merely constitutes pressing a surface, either directly or indirectly with the pressing body, of “a first powder film” and pressing a surface, either directly or indirectly with the pressing body, of “a second powder film,” wherein said pressing steps are performed simultaneously. In other words, does not state that the forming/pressing steps must be explicitly performed in a particular sequence or in a particular order, and independent Claim 1 does not require that “pressing a surface” of a given powder film by the pressing body explicitly means that said surface is directly pressed by the pressing body.

Claim Objections

Claim 12 is objected to because of the following informalities: the phrase “forming a third powder film is formed for constituting…” should be written as “forming a third powder film  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-8, 12-13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano et al. (JP 2014-222564, using the previously provided English machine translation for citation purposes).

Regarding Claims 1, 12-13, Takano teaches a method of manufacturing an all solid state battery (Abstract, [0001]). As illustrated in Figure 1, the all solid state battery formed by the method comprises a solid electrolyte layer (5) that is arranged between a positive electrode layer (3) and a negative electrode layer (6), wherein current collectors (1a, 2a) are arranged on the positive electrode layer and the negative electrode layer, respectively ([0012]-[0014]). As illustrated in Figure 7, Takano teaches that the manufacturing method comprises (1) forming powder films for constituting the positive electrode layer (3) (interpreted as a “first powder film” for constituting “the positive electrode layer”), the negative electrode layer (6) (interpreted as a “third powder film” for constituting “the negative electrode layer”), and the solid electrolyte layer (5) (interpreted as a “second powder film” for constituting “the solid electrolyte layer”) such that a laminated body is formed, and (2) pressing the laminated body with the pressing body of a pressing apparatus, wherein the pressing body consists of an elastic member (31) (Abstract, [0015]-[0020], [0025]-[0039], [0053]).
Furthermore, by virtue of the laminated body itself being subjected to said pressing, (1) a surface of each powder film (i.e. a surface of the “first,” “second,” and “third” powder films) is therefore pressed, either directly or indirectly, by the pressing body of the pressing apparatus wherein the pressing body consists of an elastic member, and (2) steps of pressing said surfaces of each of said powder films are performed merely in a simultaneous fashion (It is noted that Claim 1 does not state that the forming/pressing steps must be explicitly performed in a particular sequence or in a particular order, and independent Claim 1 does not require that “pressing a surface” of a given powder film by the pressing body explicitly means that said surface is directly pressed by the pressing body).

Regarding Claim 3, Takano teaches the instantly claimed invention of Claim 1, as previously described.


Regarding Claim 4, Takano teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 7, Takano teaches that a pressing member (33) (“outer perimeter enclosure”) surrounds “an” outer periphery (wherein a periphery is interpreted as the outer limits and/or edge) of the elastic member (i.e. the outer periphery of the surface of the elastic member which interfaces with the pressing member, such that the pressing body consists of the elastic member surrounded by the pressing member ([0051]). 

Regarding Claim 6, Takano teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Takano teaches that the pressing pressure in the step of pressing is within the range of 7.35 to 14.7 MPa (i.e. a range which overlaps with the instantly claimed range) ([0024]). It is prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (See MPEP § 2144.05, I). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) ( The court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.) (See MPEP § 2144.05, I).

Regarding Claim 7, Takano teaches the instantly claimed invention of Claim 3, as previously described.
As previously described, Takano teaches that current collector (2a) is formed as a metal foil (See Claim 3).

Regarding Claim 8, Takano teaches the instantly claimed invention of Claim 3, as previously described.
Furthermore, Takano teaches that in an embodiment, current collector (2a) has a thickness of 10 microns ([0063]).

Regarding Claim 15, Takano teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, and as illustrated in Figures 1 and 7 of Takano, the solid electrolyte layer powder film (“second powder film”) is formed on the positive electrode layer powder film (“first powder film”) (See Claim 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (JP 2014-222564, using the previously provided English machine translation for citation purposes), and further in view of Tsuchida (US 2009/0269670).

Regarding Claim 4, Takano teaches the instantly claimed invention of Claim 1, as previously described.
Takano does not explicitly teach the instantly claimed provision of an outer perimeter enclosure.
However, Tscuhida teaches a method of manufacturing a solid state lithium battery (Abstract, [0003]). As illustrated in Figures 4-7, Tsuchida teaches that the method comprises the use of a press apparatus (41) for pressing together the constituent layers of the battery ([0033]). As illustrated in Figures 4-7, Tsuchida teaches that during pressing, an insulating frame (50) is set in the press apparatus such that it surrounds the outer periphery of the battery layers during pressing ([0033]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would surround an outer periphery of the pressing body (and therefore the outer periphery of the elastic member) of Takano with an insulating frame (“outer perimeter enclosure”), as taught by Tsuchida, such that during pressing the pressing body consists of the elastic member surrounded/enclosed around its outer periphery with the insulating frame, given that the presence of an insulating frame during pressing would help provide further isolation and insulation to the layers of the battery as they are being pressed.

Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (JP 2014-222564, using the previously provided English machine translation for citation purposes), and further in view of Wang et al. (WO 2014/201913, using the English equivalent US 2016/0158974 for citation purposes).

Regarding Claim 5, Takano teaches the instantly claimed invention of Claim 1, as previously described.

However, it is first noted that Takano teaches that the elastic member is formed out of rubber (e.g. natural rubber, synthetic rubber, silicon rubber) ([0039]).
Furthermore, Wang teaches a flexible-die press forming apparatus (Abstract). Wang teaches that during pressing, it is specifically important to select a rubber whose modulus of elasticity is suitable for the pressing conditions ([0005]). Wang teaches that as the modulus of elasticity of rubber increases, it becomes harder such that larger pressing pressures may be applied ([0005]). However, Wang teaches that as the modulus of elasticity of rubber decreases, it becomes softer such that it can more readily achieve a desired deformed shape during pressing ([0005]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art at would, through routine experimentation with a reasonable expectation of success, optimize the modulus of elasticity of the elastic member of Takano (e.g. to a value which satisfies the instantly claimed range) in order to suitably control the deformation characteristics during pressing of the elastic member, given that Wang teaches that as the modulus elasticity of rubber increases, it becomes harder such that larger pressing pressures may be applied, whereas rubber becomes softer such that it can more readily achieve a desired deformed shape during pressing as its modulus of elasticity decreases (i.e. Wang teaches that a result-effective variable relationship exists between the modulus of elasticity of rubber and its consequent deformation characteristics during pressing).

Regarding Claim 16, Takano teaches the instantly claimed invention of Claim 1, as previously described.

However, it is first noted that Takano teaches that the elastic member is formed out of rubber (e.g. natural rubber, synthetic rubber, silicon rubber) ([0039]).
Furthermore, Wang teaches a flexible-die press forming apparatus (Abstract). Wang teaches that during pressing, it is specifically important to select a rubber whose modulus of elasticity is suitable for the pressing conditions ([0005]). Wang teaches that as the modulus of elasticity of rubber increases, it becomes harder such that larger pressing pressures may be applied ([0005]). However, Wang teaches that as the modulus of elasticity of rubber decreases, it becomes softer such that it can more readily achieve a desired deformed shape during pressing ([0005]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art at would, through routine experimentation with a reasonable expectation of success, optimize the modulus of elasticity of the elastic member of Takano (e.g. to a value which satisfies the instantly claimed range) in order to suitably control the deformation characteristics during pressing of the elastic member, given that Wang teaches that as the modulus elasticity of rubber increases, it becomes harder such that larger pressing pressures may be applied, whereas rubber becomes softer such that it can more readily achieve a desired deformed shape during pressing as its modulus of elasticity decreases (i.e. Wang teaches that a result-effective variable relationship exists between the modulus of elasticity of rubber and its consequent deformation characteristics during pressing).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (JP 2014-222564, using the previously provided English machine translation for citation purposes), and further in view of Yoshida et al. (US 2012/0052382).

Regarding Claim 14, Takano teaches the instantly claimed invention of Claim 1, as previously described.
Takano does not explicitly teach that the first powder film is formed for constituting the positive electrode layer and the solid electrolyte layer, and the second powder film is formed for constituting the negative electrode layer.
However, Yoshida teaches an all-solid secondary battery (Abstract, [0002]). As illustrated in Figure 2, Yoshida teaches that the battery comprises a cathode (16), an anode (17), and a solid electrolyte (11), wherein the cathode comprises a cathode active material layer (12), and further wherein the anode comprises an anode active material layer (13) ([0046]). As illustrated in Figure 4, Yoshida teaches that the solid electrolyte comprises solid electrolyte particles (24), wherein the solid electrolyte particles are further intermixed at least with cathode active material layer particles (25) ([0048], [0055], [0076]). As illustrated in Figure 4, Yoshida further teaches that the cathode active material layer exhibits a concentration gradient of solid electrolyte particles and cathode active material later particles ([0076]). Yoshida teaches that the aforementioned structural configuration of electrodes in an all-solid battery helps prevent conductive and ionic pathways from being interrupted, and also helps accommodate battery expansion/contraction during cycling ([0076]).
Therefore, it would have been obvious before the effective filing date of the claimed invention, that one of ordinary skill in the art would, at least, construct the first powder film of Takano such that it comprises an intermix of both positive electrode and solid electrolyte powder and exhibits a concentration gradient of solid electrolyte particles and positive electrode active material particles (wherein the second powder film of Takano is formed for constituting the negative electrode layer), as taught by Yoshida, given that such a modification would not only help further prevent the interruption .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729